Case: 4:18-cr-00975-ERW Doc. #: 427 Filed: 05/18/21 Page: 1 of 2 PageID #: 3326




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
vs.                                         )       No.: S1-4:18-cr-00975-ERW (JMB)
                                            )
DUSTIN BOONE, and                           )
CHRISTOPHER MYERS.                          )
                                            )
                                            )
       Defendants.                          )

                     DEFENDANT MYERS’ MOTION FOR LEAVE
                       TO FILE SEALED MOTION TO SEVER

       COMES NOW Defendant, Christopher Myers, by and through undersigned counsel, and

requests leave to file his “Motion to Sever and Combined Memorandum of Law in Support”

under seal because it references un-redacted text messages covered by protective order and

references sealed grand jury testimony.



                                                    Respectfully submitted,




                                                    By:    /s/ Brad P. Bilyeu
                                                           BRAD P. BILYEU, #72710MO
                                                           Attorney for Defendant Myers
                                                           606 North and South Rd, Suite 208
                                                           University City, MO 63130
                                                           brad.bilyeu@stldefense.com
                                                           Phone: 314-455-7374 / Fax: 314-480-6540




                                                1
Case: 4:18-cr-00975-ERW Doc. #: 427 Filed: 05/18/21 Page: 2 of 2 PageID #: 3327




                               CERTIFICATE OF SERVICE

        By signature below, I hereby certify that on May 18, 2021, the foregoing was
electronically filed with the Clerk of the Court and served via CM/ECF upon Assistant
United States Attorneys Carrie Constantin (carrie.costantin@usdoj.gov) and Robert F.
Livergood (rob.livergood@usdoj.gov).

                                                   /s/ Brad P. Bilyeu




                                               2
